Hocker, J.,
(after stating the facts.) There are six assignments of error. Among them: 1st. That the final decree of July 21st, 1904, was erroneous; 3rd. That said decree was entered before the expiration of the time allowed for taking testimony; 4th. That said decree was entered before the expiration of the time (30 days) allowed to defendants for excepting to the Examiner’s report; 5th. The court erred in rendering its final decree before replication or issue joined; 6th. The court erred in appointing an examiner before issue was joined.
There were no exceptions to the answers, and under the rule laid down in Robbins v. Hanbury, 37 Fla. 468, text 469, 472, 19 South. Rep. 886, they were sufficient to put the complainant upon proof of the allegations of his bill. See Rule 62 of Equity Rules in Circuit Court, and section 1417 Revised Statutes of 1892. There should have been replications to the answers, and then the cause should have been conducted in the orderly way provided by law and the rules of practice. The respondents should have had opportunity for presenting their evidence if any they had, during the time provided by the rules, vis: three months. See also case of Parkin v. Safford et al. 37 South. Rep. 567—4th, 5th and 6th head notes.
In the case of Adams v. Fry, 29 Fla. 318, 10 South. Rep. 559, this could held “in a cause not under a default *563a chancellor, after adjudicating the equities between the parties, refers it to a master for his report on matters specified in the reference, the proceedings before him are regulated and controlled by the rules of practice prescribed in such matters.” This is quoted and applied in Ballard v. Lippman, 32 Fla. 481, text 490, 14 South. Rep. 154. We think also that there is no tenable ground for the proposition that the complainant was entitled to have interest as a part of this debt beyond the date of the decree. The appellee has not favored us with a brief in this case, and we are unadvised of any authority for such a proposition.
The final decree is reversed and the cause remanded for further proceedings in accordance with law and the rules of practice.
Taylor and Parkhill, JJ., concur.
Shackleford, C. J., Cockrell and Whitfield, JJ., concur in the opinion.